         Case 1:20-mc-00365-JPO Document 11 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TERADATA CORPORATION, ET AL.,
                    Plaintiffs,
                                                                   20-MC-365 (JPO)
                     -v-
                                                                        ORDER
 SAP SE, ET AL.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       This miscellaneous case was filed on November 4, 2020. Counsel for the Defendants are

directed to file an appearance with this Court and file a response to Plaintiffs’ motion to compel

no later than December 2, 2020.

       Counsel for the Plaintiffs shall serve a copy of this order on counsel for the Defendants

by November 18, 2020.

       SO ORDERED.

Dated: November 10, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
